Citation Nr: 1424949	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:	 Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to March 2005 and from June 2007 to May 2008. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which denied entitlement to service connection for a low back disability. 

As support for his claim, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  This case was remanded in October 2012. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's current back disability began during, or was otherwise caused by, his active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability with radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the favorable disposition of the claim as discussed below, further development under the VCAA or other law is not warranted and any deficiency in VA's duty to notify or assist the Veteran is harmless at this juncture.

Entitlement to Service Connection for a Low Back Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or preexisting disease or injury aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran asserts that he has a low back disability as a result of his active military service.  At his February 2012 hearing, the Veteran testified that he began to experience low back pain when he would run during service. He does not recall a singular injury to his back, but he maintains that he began to experience low back pain during service and that any currently diagnosed low back disability is related to the in-service problems.  During the hearing the Veteran stated:

It was probably a few incidences, starting in June of '07 when I was with, of course, the 113th Cav, we were at Camp Shelby, Mississippi, and just in the normal training and everything.  You know, a few times I did get smoked and everything, that definition is some mistakes I made had to do because I was low crawling, and stuff like that, and just basically training.  I felt, it started as a pain, starting as probably like a twinge, or I didn't stretch properly or whatever.  And I believe it's accumulated.  And over the course of my employment, starting at Camp Shelby, it started getting worse, and worse, over the whole course of the deployment.  

While service treatment records do not reveal any complaint, diagnosis or treatment for any back disability, the Veteran has consistently reported experiencing back pain in service with onset in service around July 2007 prior to being deployed in Iraq.  A statement of medical examination and duty status from 2009 indicates the Veteran injured his left knee during road march training at Camp Shelby, MS affecting his lower back also on July 24, 2007.   Post service treatment records from July 2008 to September 2012 indicate the Veteran has chronic low back pain that he consistently reports started in 2007 during service in Iraq.  

During the May 2010 VA examination the Veteran reported doing heavy lifting and wearing body armor during the mobilization process in 2007 as well as while crawling low.  

Negative medical evidence against the claim consists of two VA examinations.  

In September 2008, the Veteran underwent a VA examination in connection with the claim.  After a physical examination, the examiner provided a diagnosis of Sacroiliac joint strain.  The examiner gave the opinion that it was less likely as not that the Veteran's current low back disability was related to military service.  The examiner stated that the Veteran's condition was "the result of altered biomechanics of the left lower extremity, and emanates from over pronation of the left foot.  This results in a deltoid ligament strain, posterior tibial tendonitis, MCL strain of the knee, and finally SI joint pain, all these symptoms are present and explain the patient's pain complaints."    

The Veteran underwent another VA examination in May 2010.   The Veteran complained of low back pain and buttock pain since 2007.  The examiner reported "since 2008, the pain has been going into his left leg down the posterior aspect to the lateral aspect of the calf.  He states that the pain is worse with activity."  The Veteran also reported the pain getting progressively worse and moving to the top of the foot.  The VA examiner opined that "the herniated disc that this Veteran had and subsequently underwent surgery for is far less likely than not related to any injury or other event during military service."  As rationale, the examiner stated the following:

This is more likely than not related to the combined effects of occupational heavy lifting, improper body mechanics (as noted in the physical therapy notes in 2008 & 2009) when lifting heaving boxes of meat, and morbid obesity.  While there is no recorded evidence of even a back strain during active military service, if he did have one, it more likely than not resolved, as evidenced by the Veteran (reported onset of back pain in June 2008) and was nothing more than muscular strain associated with wearing body armor and other battle gear.

A medical opinion supporting the claim is a March 2010 opinion from the Veteran's treating physician.  While the physician checks the box indicating he is unable to form an opinion based on the available records he does state the following:

I initially saw patient on 5/27/08 for low back pain.  My note commented on an exacerbation of pain wrestling with his girlfriend.  It did not mention, however, that he had a long history of low back pain extending back to his deployment in Iraq (9/7-4/08).  I feel his underlying back condition originated during service.  

Of record is the May 27, 2008 note from the physician that states "patient is here with low back pain with shooting pains down leg."  The note further states "he 2 days ago was wrestling around with his fiancée and felt a twinge in his back and had a lot of stiffness and can barely move.  He has some low back pain since then.  Denies numbness or tingling down his legs or weakness in the lower extremities.  Never had a back problem before."  The March 2010 opinion from the private physician clarifies the May 2008 note.  The Veteran also clarified the note during the March 2010 DRO hearing stating "he asked me what was the last physical activity that I've done within the past 24 to 48 hours and I said, nothing except me and [fiancée] were wrestling around and that didn't affect anything."  This May 22, 2008 record of low back pain occurred less than 20 days after the Veteran was released from duty. 

The Veteran has repeatedly been treated for low back pain since his release from active duty in May 2008.  VA treatment records from July 2008 to September 2012 note complaints of chronic lower back pain.  VA treatment notes from August 2008 to September 2012 note the Veteran's report of knee pain and low back pain starting in 2007 in Bagdad that gradually got worse.  VA treatment notes from August 2009, November 2009, December 2009 and September 2012 note the pain has been going into his left leg.  In November 2009 the Veteran was diagnosed with left L5 radiculopathy.  He underwent left L4-L5 discectomy and nerve root decompression surgery in November 2009.

The March 2008 Post deployment health assessment does not indicate symptoms of back pain, but does note swollen, stiff or painful joints.  The November 2008 functional capacity certificate indicates knee and back pain that prevented him from doing various activities.  The Veteran also indicated the back pain was connected to the knee problem.  

Lay evidence that supports the claim includes a June 2010 statement from the Veteran's mother indicating the Veteran complained of lower back pain while in Iraq and when he got home from Iraq and a statement from a fellow serviceman stating he witnessed the Veteran complaining about back and knee pain during PT and stretching beginning in late July [2007].  He further states "as we continued with our deployment he continued to complain more and more it seemed to me that he could not walk around as much without something hurting."  

Finally, the September 2012 Medical Evaluation Board proceedings note a diagnosis of lumbago diagnosed at VA as peripheral neuropathy of left lower extremity.  The report notes the disability was incurred while the Veteran was entitled to base pay. 

In conclusion, the Veteran sought treatment for lower back pain less than 20 days after his release from active service and consistently received treatment for lower back pain since May 2008.  Although treatment for and diagnosis of the lower back disability was not made until after service, service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In consideration of the evidence of the July 2007 in-service incident involving the low back, the April 2010 statement from D.V. of Headquarters Iowa National Guard, the current diagnosis of radiculopathy and L4-5 herniated discs, treatment for chronic low back pain post service and the seemingly credible lay reports of a continuity of low back pain symptoms in service and since service, and the positive medical opinion weighed against the two negative VA medical opinions, the Board finds that the evidence is in relative equipoise and therefore gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Veteran's low back disorder as likely as not had its onset during, or is related to, his active military service.   38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In view of the finding, the Board concludes that service connection is warranted for a low back disability.  

      (CONTINUED ON NEXT PAGE)






ORDER

Service connection for a low back disability with radiculopathy is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


